UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07851 Franklin Fund Allocator Series (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 5/31 Date of reporting period: 8/31/15 Item 1. Schedule of Investments. Franklin Fund Allocator Series Statement of Investments, August 31, 2015 (unaudited) Franklin Multi-Asset Real Return Fund Shares/Units Value Investments in Underlying Funds and Exchange Traded Funds 81.3% Alternative Strategies 21.3% a Franklin K2 Alternative Strategies Fund, Class R6 108,367 $ 1,189,868 a,b Franklin Pelagos Commodities Strategy Fund, Class R6 225,096 1,460,876 2,650,744 Domestic Equity 12.9% a Franklin Focused Core Equity Fund, Class R6 30,576 454,975 a Franklin Gold and Precious Metals Fund, Class R6 11,210 142,026 a Franklin Growth Fund, Class R6 5,950 443,930 a,b Franklin Growth Opportunities Fund, Class R6 3,112 107,646 a Franklin Natural Resources Fund, Class R6 12,317 320,253 a Franklin Utilities Fund, Class R6 8,839 141,252 1,610,082 Domestic Fixed Income 23.2% a Franklin High Income Fund, Class R6 129,423 236,845 a Franklin Low Duration Total Return Fund, Class R6 53,568 534,070 a Franklin Strategic Income Fund, Class R6 94,506 901,583 a Franklin U.S. Government Securities Fund, Class R6 190,006 1,217,937 2,890,435 Foreign Equity 16.0% a Franklin Global Real Estate Fund, Class R6 20,749 174,295 a Franklin India Growth Fund, Class R6 20,247 249,449 a Franklin Mutual European Fund, Class R6 23,693 508,218 a Franklin Mutual International Fund, Class R6 17,735 255,563 a Templeton Foreign Fund, Class R6 20,847 138,839 WisdomTree Europe Hedged Equity ETF (Euro Community) 7,550 435,106 WisdomTree Japan Hedged Equity ETF (Japan) 4,500 235,170 1,996,640 Foreign Fixed Income 7.9% a Templeton Global Total Return Fund, Class R6 84,217 980,287 Total Investments in Underlying Funds and Exchange Traded Funds (Cost $11,082,429) 10,128,188 Principal Amount * Foreign Government and Agency Securities (Cost $93,531) 0.6% c Mexican Udibonos, Index Linked, 5.00%, 6/16/16 11,648 d MXN 72,548 U.S. Government and Agency Securities 18.3% c U.S. Treasury Bond, Index Linked, 0.125%, 1/15/22 52,712 51,547 0.375%, 7/15/23 179,432 177,195 0.25%, 1/15/25 100,742 97,144 2.125%, 2/15/41 108,959 132,969 0.75%, 2/15/42 52,799 47,832 c U.S. Treasury Note, Index Linked, 0.125%, 4/15/16 363,219 359,888 2.50%, 7/15/16 118,153 120,391 2.375%, 1/15/17 147,901 152,192 0.125%, 4/15/17 305,709 304,672 0.125%, 4/15/18 299,348 299,065 0.125%, 4/15/19 101,831 101,617 0.125%, 4/15/20 101,892 101,493 1.125%, 1/15/21 109,078 113,663 0.625%, 7/15/21 211,738 215,189 Total U.S. Government and Agency Securities (Cost $2,333,733) 2,274,857 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, August 31, 2015 (unaudited) (continued) Total Investments before Short Term Investments (Cost $13,509,693) Shares Short Term Investments (Cost $41,418) 0.3% Money Market Funds 0.3% a,b Institutional Fiduciary Trust Money Market Portfolio Total Investments (Cost $13,551,111) 100.5% Other Assets, less Liabilities ( ) % ) Net Assets 100.0% $ * The principal amount is stated in U.S. dollars unless otherwise indicated. a See Note 4 regarding investments in Underlying Funds. b Non-income producing. c Principal amount of security is adjusted for inflation. d Principal amount is stated in 100 Unidad de Inversion Units. A BBREVIATIONS Currency MXN - Mexican Peso Selected Portfolio ETF - Exchange Traded Fund Franklin Fund Allocator Series Statement of Investments, August 31, 2015 (unaudited) Franklin Payout 2017 Fund Country Principal Amount* Value Corporate Bonds 80.5% Automobiles & Components 1.4% a Hyundai Capital America, senior note, 144A, 2.125%, 10/02/17 South Korea 50,000 $ 50,158 Banks 17.9% Bank of America Corp., senior note, 6.40%, 8/28/17 United States 100,000 108,640 Bank of Nova Scotia, senior note, 1.375%, 12/18/17 Canada 100,000 99,496 Citigroup Inc., senior note, 6.00%, 8/15/17 United States 100,000 107,974 HSBC USA Inc., senior note, 1.50%, 11/13/17 United States 100,000 99,619 Royal Bank of Canada, secured note, 1.20%, 9/19/17 Canada 100,000 99,776 Wells Fargo & Co., senior note, 5.625%, 12/11/17 United States 100,000 108,890 624,395 Capital Goods 3.1% General Electric Co., senior note, 5.25%, 12/06/17 United States 100,000 108,068 Consumer Services 1.4% Carnival Corp., senior note, 1.875%, 12/15/17 United States 50,000 49,988 Diversified Financials 9.4% The Bear Stearns Cos. LLC, senior note, 6.40%, 10/02/17 United States 100,000 109,159 The Goldman Sachs Group Inc., senior note, 6.25%, 9/01/17 United States 100,000 108,707 Morgan Stanley, senior note, 5.95%, 12/28/17 United States 100,000 109,014 326,880 Energy 11.9% Anadarko Petroleum Corp., senior note, 6.375%, 9/15/17 United States 50,000 54,123 EOG Resources Inc., senior note, 5.875%, 9/15/17 United States 100,000 108,529 Kinder Morgan Inc., senior note, 7.00%, 6/15/17 United States 50,000 53,742 National Oilwell Varco Inc., senior note, 1.35%, 12/01/17 United States 100,000 99,214 Statoil ASA, senior note, 1.25%, 11/09/17 Norway 100,000 99,543 415,151 Food & Staples Retailing 1.4% Walgreens Boots Alliance Inc., senior note, 1.75%, 11/17/17 United States 50,000 50,081 Food, Beverage & Tobacco 1.5% Bunge Ltd. Finance Corp., senior note, 3.20%, 6/15/17 United States 50,000 51,039 Health Care Equipment & Services 4.3% Aetna Inc., senior note, 1.50%, 11/15/17 United States 100,000 99,710 Becton Dickinson and Co., senior note, 1.80%, 12/15/17 United States 50,000 49,993 149,703 Insurance 4.4% Metlife Inc., senior note, 1.903%, 12/15/17 United States 100,000 100,502 Prudential Financial Inc., senior note, 6.00%, 12/01/17 United States 50,000 54,454 154,956 Materials 5.9% Ecolab Inc., senior note, 1.45%, 12/08/17 United States 50,000 49,433 Potash Corp. of Saskatchewan Inc., senior note, 3.25%, 12/01/17 Canada 100,000 101,970 Rohm & Haas Co., senior bond, 6.00%, 9/15/17 United States 50,000 54,274 205,677 Media 3.1% Time Warner Cos. Inc., senior bond, 7.25%, 10/15/17 United States 50,000 55,749 Viacom Inc., senior note, 6.125%, 10/05/17 United States 50,000 54,014 109,763 Pharmaceuticals, Biotechnology & Life Sciences 1.4% AbbVie Inc., senior note, 1.75%, 11/06/17 United States 50,000 49,984 Semiconductors & Semiconductor Equipment 2.9% Intel Corp., senior note, 1.35%, 12/15/17 United States 100,000 99,886 Software & Services 1.4% Autodesk Inc., senior note, 1.95%, 12/15/17 United States 50,000 50,117 Telecommunication Services 1.4% AT&T Inc., senior note, 1.40%, 12/01/17 United States 50,000 49,504 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, August 31, 2015 (unaudited) (continued) Utilities 7.7% American Electric Power Co Inc., senior note, 1.65%, 12/15/17 United States 50,000 49,866 CenterPoint Energy Resources Corp., senior note, 6.125%, 11/01/17 United States 50,000 54,860 Pacific Gas & Electric Co., senior note, 5.625%, 11/30/17 United States 100,000 108,553 TECO Finance Inc., senior note, 6.572%, 11/01/17 United States 50,000 54,860 268,139 Total Corporate Bonds (Cost $2,826,161) 2,813,489 U.S. Government and Agency Securities 14.0% FHLB, 1.125%, 12/08/17 United States 150,000 150,469 3.125%, 12/08/17 United States 155,000 162,642 FNMA, 0.875%, 12/20/17 United States 175,000 174,733 Total U.S. Government and Agency Securities (Cost $488,103) 487,844 Asset-Backed Securities (Cost $100,320) 2.9% Diversified Financials 2.9% Discover Card Execution Note Trust, 2014-A5, A, 1.39%, 4/15/20 United States 100,000 100,186 Municipal Bonds (Cost $50,000) 1.4% Jersey City GO, Qualified Public Improvement, Refunding, Series A, 1.829%, 9/01/17 United States 50,000 50,047 Total Investments before Short Term Investments (Cost $3,464,584) 3,451,566 Shares Short Term Investments (Cost $14,729) 0.4% Money Market Funds 0.4% b,c Institutional Fiduciary Trust Money Market Portfolio United States 14,729 14,729 Total Investments (Cost $3,479,313) 99.2% 3,466,295 Other Assets, less Liabilities 0.8% 28,589 Net Assets 100.0% $ 3,494,884 * The principal amount is stated in U.S. dollars unless otherwise indicated. a Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. This security has been deemed liquid under guidelines approved by the Fund's Board of Trustees. b Non-income producing. c Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. A BBREVIATIONS Selected Portfolio FHLB - Federal Home Loan Bank FNMA - Federal National Mortgage Association GO - General Obligation Franklin Fund Allocator Series Statement of Investments, August 31, 2015 (unaudited) Franklin Payout 2018 Fund Country Principal Amount* Value Corporate Bonds 81.2% Banks 23.4% Bank of America Corp., senior note, 6.875%, 11/15/18 United States 100,000 $ 113,837 Bank of Nova Scotia, senior note, 2.05%, 10/30/18 Canada 100,000 100,914 BNP Paribas SA, senior note, 2.40%, 12/12/18 France 100,000 100,775 Citigroup Inc., senior note, 2.50%, 9/26/18 United States 100,000 101,014 HSBC USA Inc., senior note, 2.625%, 9/24/18 United States 100,000 101,639 KeyCorp., senior note, 2.30%, 12/13/18 United States 50,000 50,301 Royal Bank of Canada, secured note, 2.00%, 10/01/18 Canada 100,000 100,862 Suntrust Banks Inc., senior note, 2.35%, 11/01/18 United States 50,000 50,274 Toyota Motor Credit Corp., senior note, 2.00%, 10/24/18 United States 100,000 100,307 819,923 Capital Goods 6.7% Caterpillar Inc., senior note, 7.90%, 12/15/18 United States 100,000 119,050 Raytheon Co., senior bond, 6.40%, 12/15/18 United States 100,000 114,777 233,827 Consumer Services 2.9% Starbucks Corp., senior note, 2.00%, 12/05/18 United States 100,000 101,481 Diversified Financials 8.6% John Deere Capital Corp., senior note, 1.95%, 12/13/18 United States 100,000 100,156 Morgan Stanley, senior note, 2.20%, 12/07/18 United States 100,000 100,456 Shell International Finance BV, senior note, 2.00%, 11/15/18 Netherlands 100,000 100,612 301,224 Energy 8.8% Apache Corp., senior note, 6.90%, 9/15/18 United States 50,000 56,409 Devon Energy Corp., senior note, 2.25%, 12/15/18 United States 50,000 49,907 Oneok Partners LP, senior note, 3.20%, 9/15/18 United States 50,000 50,241 Spectra Energy Partners LP, senior note, 2.95%, 9/25/18 United States 50,000 50,558 Statoil ASA, senior note, 1.95%, 11/08/18 Norway 100,000 100,074 307,189 Food & Staples Retailing 3.1% CVS Health Corp., senior note, 2.25%, 12/05/18 United States 50,000 50,497 Kroger Co., senior bond, 6.80%, 12/15/18 United States 50,000 57,179 107,676 Food, Beverage & Tobacco 8.0% Altria Group Inc., senior note, 9.70%, 11/10/18 United States 50,000 61,552 The Coca-Cola Co., senior note, 1.65%, 11/01/18 United States 100,000 100,569 PepsiCo Inc., senior bond, 7.90%, 11/01/18 United States 100,000 118,330 280,451 Health Care Equipment & Services 2.9% Boston Scientific Corp., senior note, 2.65%, 10/01/18 United States 50,000 50,373 Laboratory Corp. of America Holdings, senior note, 2.50%, 11/01/18 United States 50,000 50,305 100,678 Materials 1.4% Monsanto Co., senior note, 1.85%, 11/15/18 United States 50,000 50,093 Pharmaceuticals, Biotechnology & Life Sciences 1.4% Abbvie Inc., senior note, 2.00%, 11/06/18 United States 50,000 49,886 Real Estate 1.5% Boston Properties LP, senior note, 3.70%, 11/15/18 United States 50,000 52,267 Semiconductors & Semiconductor Equipment 1.4% Maxim Integrated Products Inc., senior note, 2.50%, 11/15/18 United States 50,000 50,365 Technology Hardware & Equipment 1.5% Tyco Electronics Group SA, senior note, 2.375%, 12/17/18 Switzerland 50,000 50,420 Telecommunication Services 1.4% AT&T Inc., senior note, 2.375%, 11/27/18 United States 50,000 50,316 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, August 31, 2015 (unaudited) (continued) Utilities 8.2% Berkshire Hathaway Energy Co., senior note, 2.00%, 11/15/18 United States 50,000 49,919 Duke Energy Carolinas LLC, secured note, 7.00%, 11/15/18 United States 100,000 115,916 Pacific Gas & Electric Co., senior note, 8.25%, 10/15/18 United States 100,000 119,175 285,010 Total Corporate Bonds (Cost $2,852,869) 2,840,806 U.S. Government and Agency Securities 17.7% FHLB, 3.75%, 12/14/18 United States 125,000 134,988 FNMA, 1.625%, 11/27/18 United States 175,000 177,227 U.S. Treasury Note, 1.50%, 12/31/18 United States 175,000 176,652 1.375%, 12/31/18 United States 130,000 130,703 Total U.S. Government and Agency Securities (Cost $618,953) 619,570 Total Investments before Short Term Investments (Cost $3,471,822) 3,460,376 Shares Short Term Investments (Cost $7,711) 0.2% Money Market Funds 0.2% a,b Institutional Fiduciary Trust Money Market Portfolio United States 7,711 7,711 Total Investments (Cost $3,479,533) 99.1% 3,468,087 Other Assets, less Liabilities 0.9% 30,222 Net Assets 100.0% $ 3,498,309 * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. A BBREVIATIONS Selected Portfolio FHLB - Federal Home Loan Bank FNMA - Federal National Mortgage Association Franklin Fund Allocator Series Statement of Investments, August 31, 2015 (unaudited) Franklin Payout 2019 Fund Country Principal Amount* Value Corporate Bonds 80.8% Banks 15.2% Bank of Nova Scotia, secured note, 2.125%, 9/11/19 Canada 100,000 $ 101,134 HSBC USA Inc., senior note, 2.375%, 11/13/19 United States 100,000 99,509 JPMorgan Chase & Co., senior note, 2.20%, 10/22/19 United States 100,000 99,207 Royal Bank of Canada, secured note, 2.20%, 9/23/19 Canada 100,000 101,172 The Toronto-Dominion Bank, senior note, 2.25%, 11/05/19 Canada 100,000 100,402 Westpac Banking Corp., senior note, 4.875%, 11/19/19 Australia 100,000 110,260 611,684 Capital Goods 8.1% Deere & Co., senior note, 4.375%, 10/16/19 United States 100,000 108,229 Emerson Electric Co., senior note, 4.875%, 10/15/19 United States 100,000 110,391 Lockheed Martin Corp., senior note, 4.25%, 11/15/19 United States 100,000 108,420 327,040 Commercial & Professional Services 1.4% Republic Services Inc., senior note, 5.50%, 9/15/19 United States 50,000 55,656 Diversified Financials 13.0% Boeing Capital Corp., senior note, 4.70%, 10/27/19 United States 100,000 110,668 Caterpillar Financial Services Corp., senior note, 2.25%, 12/01/19 United States 100,000 100,403 General Electric Capital Corp., senior secured note, first lien, 2.10%, 12/11/19 United States 100,000 100,229 Goldman Sachs Group Inc., senior note, 2.55%, 10/23/19 United States 100,000 100,247 Morgan Stanley, senior note, 5.625%, 9/23/19 United States 100,000 111,217 522,764 Energy 10.1% Chevron Corp., senior note, 2.193%, 11/15/19 United States 100,000 100,613 Enterprise Products Operating LLC, senior note, 2.55%, 10/15/19 United States 50,000 49,821 Kinder Morgan Inc., senior note, 3.05%, 12/01/19 United States 50,000 49,221 Plains All American Pipeline LP/PAA Finance Corp., senior note, 2.60%, 12/15/19 United States 50,000 48,512 Pride International Inc., senior bond, 8.50%, 6/15/19 United States 50,000 55,809 Statoil ASA, senior note, 2.25%, 11/08/19 Norway 100,000 100,429 404,405 Food & Staples Retailing 3.7% Costco Wholesale Corp., senior note, 1.70%, 12/15/19 United States 100,000 98,722 Walgreens Boots Alliance Inc., senior note, 2.70%, 11/18/19 United States 50,000 50,075 148,797 Food, Beverage & Tobacco 4.3% Anheuser-Busch InBev Worldwide Inc., senior note, 6.875%, 11/15/19 Belgium 100,000 117,988 Mead Johnson Nutrition Co., senior note, 4.90%, 11/01/19 United States 50,000 54,471 172,459 Health Care Equipment & Services 5.1% Becton Dickinson and Co., senior note, 2.675%, 12/15/19 United States 50,000 50,048 UnitedHealth Group Inc., senior note, 2.30%, 12/15/19 United States 100,000 100,331 Zimmer Holdings Inc., senior bond, 4.625%, 11/30/19 United States 50,000 54,422 204,801 Insurance 1.5% CNA Financial Corp., senior bond, 7.35%, 11/15/19 United States 50,000 59,062 Materials 3.9% Eastman Chemical Co., senior bond, 5.50%, 11/15/19 United States 50,000 55,594 PPG Industries Inc., senior bond, 2.30%, 11/15/19 United States 100,000 99,682 155,276 Media 3.9% DIRECTV Holdings LLC/DIRECTV Financing Co. Inc., senior note, 5.875%, 10/01/19 United States 50,000 55,969 Scripps Networks Interactive Inc., senior note, 2.75%, 11/15/19 United States 50,000 50,034 Viacom Inc., senior note, 2.75%, 12/15/19 United States 50,000 49,167 155,170 Pharmaceuticals, Biotechnology & Life Sciences 2.5% Johnson & Johnson, senior note, 1.875%, 12/05/19 United States 100,000 100,822 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, August 31, 2015 (unaudited) (continued) Real Estate 1.5% Weyerhaeuser Co., senior note, 7.375%, 10/01/19 United States 50,000 58,691 Utilities 6.6% Dominion Resources Inc., senior note, 2.50%, 12/01/19 United States 50,000 50,165 DTE Energy Co., senior note, 2.40%, 12/01/19 United States 50,000 49,970 Georgia Power Co., senior note, 4.25%, 12/01/19 United States 100,000 108,956 Progress Energy Inc., senior bond, 4.875%, 12/01/19 United States 50,000 54,652 263,743 Total Corporate Bonds (Cost $3,249,477) 3,240,370 U.S. Government and Agency Securities 18.2% FFCB, 1.95%, 12/17/19 United States 150,000 152,966 FHLB, 2.375%, 12/13/19 United States 210,000 217,052 1.25%, 12/13/19 United States 160,000 158,348 FNMA, 1.75%, 11/26/19 United States 200,000 201,792 Total U.S. Government and Agency Securities (Cost $726,337) 730,158 Total Investments before Short Term Investments (Cost $3,975,814) 3,970,528 Shares Short Term Investments (Cost $4,979) 0.1% Money Market Funds 0.1% a,b Institutional Fiduciary Trust Money Market Portfolio United States 4,979 4,979 Total Investments (Cost $3,980,793) 99.1% 3,975,507 Other Assets, less Liabilities 0.9% 34,287 Net Assets 100.0% $ 4,009,794 * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. A BBREVIATIONS Selected Portfolio FFCB - Federal Farm Credit Bank FHLB - Federal Home Loan Bank FNMA - Federal National Mortgage Association Franklin Fund Allocator Series Statement of Investments, August 31, 2015 (unaudited) Franklin Payout 2020 Fund Country/Organization Principal Amount* Value Corporate Bonds 75.5% Automobiles & Components 2.7% a Volkswagen International Finance NV, senior note, 144A, 4.00%, 8/12/20 Germany $ 100,000 $ 107,006 Banks 2.7% JPMorgan Chase & Co., senior note, 4.25%, 10/15/20 United States 100,000 107,153 Capital Goods 5.3% Emerson Electric Co., senior bond, 4.25%, 11/15/20 United States 100,000 108,886 Raytheon Co., senior note, 3.125%, 10/15/20 United States 100,000 103,609 212,495 Consumer Services 2.6% Carnival Corp., senior note, 3.95%, 10/15/20 United States 50,000 52,108 Yum! Brands Inc., senior bond, 3.875%, 11/01/20 United States 50,000 52,048 104,156 Diversified Financials 5.4% Morgan Stanley, senior note, 5.50%, 7/24/20 United States 100,000 111,560 Northern Trust Corp., senior note, 3.45%, 11/04/20 United States 100,000 104,501 216,061 Energy 11.7% Energy Transfer Partners LP, senior note, 4.15%, 10/01/20 United States 50,000 50,398 Enterprise Products Operating LLC, senior note, 5.20%, 9/01/20 United States 50,000 54,975 Kinder Morgan Energy Partners LP, senior bond, 5.30%, 9/15/20 United States 50,000 53,327 Pride International Inc., senior bond, 6.875%, 8/15/20 United States 50,000 52,577 Statoil ASA, senior note, 2.90%, 11/08/20 Norway 100,000 102,017 Transcanada Pipelines Ltd., senior bond, 3.80%, 10/01/20 Canada 100,000 105,658 Williams Partners LP, senior note, 4.125%, 11/15/20 United States 50,000 50,881 469,833 Food, Beverage & Tobacco 7.9% Coca Cola Co., senior note, 3.15%, 11/15/20 United States 100,000 103,969 Hershey Co., senior note, 4.125%, 12/01/20 United States 100,000 108,864 PepsiCo Inc., senior bond, 3.125%, 11/01/20 United States 100,000 103,455 316,288 Health Care Equipment & Services 9.3% Aetna Inc., senior bond, 3.95%, 9/01/20 United States 100,000 105,677 Becton Dickinson and Co., senior note, 3.25%, 11/12/20 United States 50,000 50,781 Cigna Corp., senior bond, 4.375%, 12/15/20 United States 50,000 53,362 Laboratory Corp. of America Holdings, senior note, 4.625%, 11/15/20 United States 50,000 53,705 UnitedHealth Group Inc., senior note, 3.875%, 10/15/20 United States 100,000 106,525 370,050 Household & Personal Products 2.6% Colgate-Palmolive Co., senior note, 2.95%, 11/01/20 United States 100,000 104,486 Insurance 9.4% AEGON Funding Co. LLC, senior bond, 5.75%, 12/15/20 United States 100,000 113,009 Berkshire Hathaway Finance Corp., senior note, 2.90%, 10/15/20 United States 100,000 102,766 Prudential Financial Inc., senior note, 4.50%, 11/15/20 United States 50,000 54,369 Travelers Cos. Inc., senior note, 3.90%, 11/01/20 United States 100,000 107,560 377,704 Materials 2.7% The Dow Chemical Co., senior bond, 4.25%, 11/15/20 United States 50,000 53,108 a Georgia-Pacific LLC, senior note, 144A, 5.40%, 11/01/20 United States 50,000 55,963 109,071 Media 1.4% 21st Century Fox America Inc., senior bond, 5.65%, 8/15/20 United States 50,000 56,523 Pharmaceuticals, Biotechnology & Life Sciences 2.6% Amgen Inc., senior note, 3.45%, 10/01/20 United States 50,000 51,478 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, August 31, 2015 (unaudited) (continued) Celgene Corp., senior bond, 3.95%, 10/15/20 United States 50,000 52,516 103,994 Technology Hardware & Equipment 1.3% Hewlett-Packard Co., senior note, 3.75%, 12/01/20 United States 50,000 51,559 Utilities 7.9% Alabama Power Co., senior note, 3.375%, 10/01/20 United States 100,000 103,956 Constellation Energy Group, senior note, 5.15%, 12/01/20 United States 50,000 54,753 Exelon Generation Co. LLC, senior bond, 4.00%, 10/01/20 United States 50,000 51,836 Pacific Gas & Electric Co., senior note, 3.50%, 10/01/20 United States 100,000 104,175 314,720 Total Corporate Bonds (Cost $3,041,827) 3,021,099 Foreign Government and Agency Securities 5.1% Inter-American Development Bank, senior note, 2.125%, 11/09/20 Supranational b 100,000 101,920 International Bank for Reconstruction and Development, senior note, 2.125%, 11/01/20 Supranational b 100,000 101,965 Total Foreign Government and Agency Securities (Cost $202,376) 203,885 U.S. Government and Agency Securities 18.1% FHLB, 3.125%, 12/11/20 United States 200,000 213,443 U.S. Treasury Note, 2.00%, 11/30/20 United States 145,000 147,485 2.375%, 12/31/20 United States 205,000 212,340 2.625%, 11/15/20 United States 145,000 151,965 Total U.S. Government and Agency Securities (Cost $721,592) 725,233 Total Investments before Short Term Investments (Cost $3,965,795) 3,950,217 Shares Short Term Investments (Cost $14,226) 0.4% Money Market Funds 0.4% c,d Institutional Fiduciary Trust Money Market Portfolio United States 14,226 14,226 Total Investments (Cost $3,980,021) 99.1% 3,964,443 Other Assets, less Liabilities 0.9% 37,151 Net Assets 100.0% $ 4,001,594 * The principal amount is stated in U.S. dollars unless otherwise indicated. a Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At August 31, 2015, the aggregate value of these securities was $162,969, representing 4.07% of net assets. b A supranational organization is an entity formed by two or more central governments through international treaties. c Non-income producing. d Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. A BBREVIATIONS Selected Portfolio FHLB - Federal Home Loan Bank Franklin Fund Allocator Series Statement of Investments, August 31, 2015 (unaudited) Franklin Payout 2021 Fund Country/Organization Principal Amount* Value Corporate Bonds 75.3% Capital Goods 5.0% The Boeing Co., senior note, 2.35%, 10/30/21 United States 100,000 $ 98,755 Emerson Electric Co., senior note, 2.625%, 12/01/21 United States 100,000 100,108 198,863 Consumer Services 1.3% Yum! Brands Inc., senior bond, 3.75%, 11/01/21 United States 50,000 50,692 Diversified Financials 10.6% Bank of New York Mellon Corp., senior note, 3.55%, 9/23/21 United States 100,000 104,171 Berkshire Hathaway Inc., senior note, 3.75%, 8/15/21 United States 100,000 106,385 General Electric Capital Corp., senior note, 4.65%, 10/17/21 United States 100,000 110,005 John Deere Capital Corp., senior bond, 3.15%, 10/15/21 United States 100,000 102,477 423,038 Energy 14.0% BP Capital Markets PLC, senior note, 3.561%, 11/01/21 United Kingdom 100,000 103,111 ConocoPhillips Co., senior note, 2.875%, 11/15/21 United States 100,000 99,124 Halliburton Co., senior bond, 3.25%, 11/15/21 United States 100,000 100,613 Statoil ASA, senior note, 2.75%, 11/10/21 Norway 100,000 99,637 Total Capital SA, senior bond, 4.25%, 12/15/21 France 100,000 108,774 Williams Partners LP, senior note, 4.00%, 11/15/21 United States 50,000 48,766 560,025 Food & Staples Retailing 2.5% The Kroger Co., senior bond, 2.95%, 11/01/21 United States 50,000 49,374 Walgreens Boots Alliance Inc., senior note, 3.30%, 11/18/21 United States 50,000 49,547 98,921 Food, Beverage & Tobacco 3.7% General Mills Inc., senior bond, 3.15%, 12/15/21 United States 50,000 50,462 Philip Morris International Inc., senior note, 2.90%, 11/15/21 United States 100,000 99,451 149,913 Health Care Equipment & Services 3.9% Express Scripts Holding Co., senior note, 4.75%, 11/15/21 United States 50,000 53,517 UnitedHealth Group Inc., senior note, 3.375%, 11/15/21 United States 100,000 102,899 156,416 Insurance 1.4% Prudential Financial Inc., senior note, 4.50%, 11/16/21 United States 50,000 54,633 Materials 5.2% Air Products and Chemicals Inc., senior note, 3.00%, 11/03/21 United States 100,000 100,944 The Dow Chemical Co., senior bond, 4.125%, 11/15/21 United States 50,000 52,134 Ecolab Inc., senior note, 4.35%, 12/08/21 United States 50,000 53,789 206,867 Pharmaceuticals, Biotechnology & Life Sciences 6.6% Gilead Sciences Inc., senior note, 4.40%, 12/01/21 United States 100,000 107,342 Johnson & Johnson, senior note, 2.45%, 12/05/21 United States 100,000 101,003 PerkinElmer Inc., senior note, 5.00%, 11/15/21 United States 50,000 53,765 262,110 Real Estate 4.0% American Tower Corp., senior note, 5.90%, 11/01/21 United States 50,000 55,947 Simon Property Group LP, senior bond, 4.125%, 12/01/21 United States 100,000 106,042 161,989 Semiconductors & Semiconductor Equipment 2.6% Intel Corp., senior note, 3.30%, 10/01/21 United States 100,000 103,255 Software & Services 2.5% International Business Machines Corp., senior note, 2.90%, 11/01/21 United States 100,000 100,827 Technology Hardware & Equipment 2.9% Thomas & Betts Corp., senior bond, 5.625%, 11/15/21 United States 100,000 117,121 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Fund Allocator Series Statement of Investments, August 31, 2015 (unaudited) (continued) Telecommunication Services 4.0% a Telstra Corp. Ltd., senior note, 144A, 4.80%, 10/12/21 Australia 100,000 111,060 Verizon Communications Inc., senior note, 3.00%, 11/01/21 United States 50,000 49,322 160,382 Transportation 1.3% Norfolk Southern Corp., senior bond, 3.25%, 12/01/21 United States 50,000 50,256 Utilities 3.8% Baltimore Gas & Electric Co., senior note, 3.50%, 11/15/21 United States 50,000 51,929 Pacific Gas & Electric Co., senior note, 3.25%, 9/15/21 United States 100,000 101,958 153,887 Total Corporate Bonds (Cost $3,036,199) 3,009,195 Foreign Government and Agency Securities (Cost $100,176) 2.5% European Investment Bank, senior note, 2.125%, 10/15/21 Supranational b 100,000 100,720 U.S. Government and Agency Securities 18.3% FFCB, 2.00%, 12/01/21 United States 200,000 199,763 FHLB, 2.625%, 12/10/21 United States 200,000 208,058 U.S. Treasury Note, 1.875%, 11/30/21 United States 160,000 160,117 2.125%, 12/31/21 United States 160,000 162,383 Total U.S. Government and Agency Securities (Cost $724,052) 730,321 Municipal Bonds (Cost $117,177) 2.9% California State GO, Build America Bonds, 5.70%, 11/01/21 United States 100,000 117,017 Total Investments before Short Term Investments (Cost $3,977,604) 3,957,253 Shares Short Term Investments (Cost $6,916) 0.1% Money Market Funds 0.1% c,d Institutional Fiduciary Trust Money Market Portfolio United States 6,916 6,916 Total Investments (Cost $3,984,520) 99.1% 3,964,169 Other Assets, less Liabilities 0.9% 34,639 Net Assets 100.0% $ 3,998,808 * The principal amount is stated in U.S. dollars unless otherwise indicated. a Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. This security has been deemed liquid under guidelines approved by the Trust's Board of Trustees. At August 31, 2015, the value of this security was $111,060, representing 2.78% of net assets. b A supranational organization is an entity formed by two or more central governments through international treaties. c Non-income producing. d Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. A BBREVIATIONS Selected Portfolio FFCB - Federal Farm Credit Bank FHLB - Federal Home Loan Bank GO - General Obligation Franklin Fund Allocator Series Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Fund Allocator Series (Trust) is registered under the Investment Company Act of 1940 as an open-end management investment company, consisting of twenty separate funds, six of which are included in this report (Funds) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. Certain or all funds invest primarily in Franklin Templeton mutual funds (Underlying Funds). Effective June 1, 2015, the Trust began offering shares of Franklin Payout 2017 Fund, Franklin Payout 2018 Fund, Franklin Payout 2019 Fund, Franklin Payout 2020 Fund and Franklin Payout 2021 Fund. The accounting policies of the Underlying Funds are outlined in their respective shareholder reports. A copy of the Underlying Funds shareholder reports is available on the U.S. Securities and Exchange Commission (SEC) website at sec.gov or at the SECs Public Reference Room in Washington, D.C. The Underlying Funds shareholder reports are not covered by this report. 2. FINANCIAL INSTRUMENT VALUATION The Funds' investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under compliance policies and procedures approved by the Trust's Board of Trustees (the Board), the Funds' administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds' valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Debt securities generally trade in the over-the-counter market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the date that the values of the foreign debt securities are determined. Investments in open-end mutual funds and the Underlying Funds are valued at their closing NAV each trading day. Exchange traded funds (ETFs) listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. 3. INCOME TAXES At August 31, 2015, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Franklin Multi-Asset Franklin Franklin Franklin Franklin Franklin Real Return Payout 2017 Payout 2018 Payout 2019 Payout 2020 Payout 2021 Fund Fund Fund Fund Fund Fund Cost of investments $ 13,724,769 $ 3,479,236 $ 3,479,526 $ 3,980,761 $ 3,980,021 $ 3,984,406 Unrealized appreciation $ 226,918 $ 982 $ 2,082 $ 6,864 $ 6,678 $ 9,725 Unrealized depreciation (1,434,676 ) (13,923 ) (13,521 ) (12,118 ) (22,256 ) (29,961 ) Net unrealized appreciation (depreciation) $ (1,207,758 ) $ (12,941 ) $ (11,439 ) $ (5,254 ) $ (15,578 ) $ (20,237 ) 4. INVESTMENTS IN UNDERLYING FUNDS Certain or all Funds, which are managed by Franklin Advisers, Inc. (Advisers), invest primarily in the Underlying Funds which are managed by Advisers or its affiliates. The Funds do not invest in the Underlying Funds for the purpose of exercising a controlling influence over the management or policies. Investments in Underlying Funds for the three months ended August 31, 2015, were as follows: % of Underlying Fund Shares Number of Shares Number of Shares Value at Outstanding Held at Beginning Gross Gross Held at End End of Investment Realized Held at End Underlying Funds of Period Additions Reductions of Period Period Income Gain (Loss) of Period Franklin Multi-Asset Real Return Fund Franklin Emerging Market Debt Opportunities Fund 6,975 - (6,975 ) - $ - a $ - $ (477 ) - Franklin Focused Core Equity Fund, Class R6 30,576 - - 30,576 454,975 - - 0.23 % Franklin Global Real Estate Fund, Class R6 37,757 - (17,008 ) 20,749 174,295 - 17,875 0.11 % Franklin Gold and Precious Metals Fund, Class R6 9,929 1,281 - 11,210 142,026 - - 0.02 % Franklin Growth Fund, Class R6 7,242 - (1,292 ) 5,950 443,930 - 8,646 - b Franklin Growth Opportunities Fund, Class R6 3,112 - - 3,112 107,646 - - 0.01 % Franklin High Income Fund, Class R6 179,606 2,670 (52,853 ) 129,423 236,845 5,203 (7,806 ) - b Franklin India Grow th Fund, Class R6 28,519 - (8,272 ) 20,247 249,449 - (11,344 ) 0.19 % Franklin K2 Alternative Strategies Fund, Class R6 108,367 - - 108,367 1,189,868 - - 0.12 % Franklin Low Duration Total Return Fund, Class R6 53,418 150 - 53,568 534,070 1,504 - 0.02 % Franklin Mutual European Fund, Class R6 22,354 1,339 - 23,693 508,218 - - 0.02 % Franklin Mutual International Fund, Class R6 12,952 4,783 - 17,735 255,563 - - 0.15 % Franklin Natural Resources Fund, Class R6 12,317 - - 12,317 320,253 - - 0.05 % Franklin Pelagos Commodities Strategy Fund, Class R6 228,663 - (3,567 ) 225,096 1,460,876 - (9,807 ) 2.10 % Franklin Strategic Income Fund, Class R6 103,820 8,863 (18,177 ) 94,506 901,583 12,576 (17,682 ) 0.01 % Franklin U.S. Government Securities Fund, Class R6 184,461 5,545 - 190,006 1,217,937 10,729 - 0.02 % Franklin Utilities Fund, Class R6 13,345 96 (4,602 ) 8,839 141,252 1,627 14,413 - b Institutional Fiduciary Trust Money Market Portfolio 686,375 940,859 (1,585,816 ) 41,418 41,418 - - - b Templeton China World Fund, Class R6 3,222 - (3,222 ) - - a - 2,018 - Templeton Foreign Fund, Class R6 20,847 - - 20,847 138,839 - - - b Templeton Global Total Return Fund, Class R6 93,758 873 (10,414 ) 84,217 980,287 10,604 (15,237 ) 0.01 % Total $ 9,499,330 $ 42,243 $ (19,401 ) a As of August 31, 2015, no longer held by the fund. b Rounds to less than 0.01%. 5. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds’ financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of August 31, 2015, in valuing the Funds’ assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Franklin Multi-Asset Real Return Fund Assets: Investments in Securities: Investments in Underlying Funds and Exchange Traded Funds a $ 10,128,188 $ - $ - $ 10,128,188 Foreign Government and Agency Securities - 72,548 - 72,548 U.S. Government and Agency Securities - 2,274,857 - 2,274,857 Short Term Investments 41,418 - - 41,418 Total Investments in Securities $ 10,169,606 $ 2,347,405 $ - $ 12,517,011 Franklin Payout 2017 Fund Assets: Investments in Securities: Corporate Bonds $ - $ 2,813,489 $ - $ 2,813,489 U.S. Government and Agency Securities - 487,844 - 487,844 Asset-Backed Securities - 100,186 - 100,186 Municipal Bonds - 50,047 - 50,047 Short Term Investments 14,729 - - 14,729 Total Investments in Securities $ 14,729 $ 3,451,566 $ - $ 3,466,295 Franklin Payout 2018 Fund Assets: Investments in Securities: Corporate Bonds $ - $ 2,840,806 $ - $ 2,840,806 U.S. Government and Agency Securities - 619,570 - 619,570 Short Term Investments 7,711 - - 7,711 Total Investments in Securities $ 7,711 $ 3,460,376 $ - $ 3,468,087 Franklin Payout 2019 Fund Assets: Investments in Securities: Corporate Bonds $ - $ 3,240,370 $ - $ 3,240,370 U.S. Government and Agency Securities - 730,158 - 730,158 Short Term Investments 4,979 - - 4,979 Total Investments in Securities $ 4,979 $ 3,970,528 $ - $ 3,975,507 Franklin Payout 2020 Fund Assets: Investments in Securities: Corporate Bonds $ - $ 3,021,099 $ - $ 3,021,099 Foreign Government and Agency Securities - 203,885 - 203,885 U.S. Government and Agency Securities - 725,233 - 725,233 Short Term Investments 14,226 - - 14,226 Total Investments in Securities $ 14,226 $ 3,950,217 $ - $ 3,964,443 Franklin Payout 2021 Fund Assets: Investments in Securities: Corporate Bonds $ - $ 3,009,195 $ - $ 3,009,195 Foreign Government and Agency Securities - 100,720 - 100,720 U.S. Government and Agency Securities - 730,321 - 730,321 Municipal Bonds - 117,017 - 117,017 Short Term Investments 6,916 - - 6,916 Total Investments in Securities $ 6,916 $ 3,957,253 $ - $ 3,964,169 a For detailed Underlying Fund and ETF categories, see the accompanying Statement of Investments. 6. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. For additional information on the Funds' significant accounting policies, please refer to the Funds' most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN FUND ALLOCATOR SERIES By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date October 26, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer - Finance and Administration Date October 26, 2015 By /s/Gaston Gardey Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date October 26, 2015
